Exhibit13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Middlefield Banc Corp. We have audited the accompanying consolidated balance sheet of Middlefield Banc Corp. and subsidiaries as of December 31, 2016 and 2015, and the related consolidated statements of income, comprehensive income, changes in stockholders’ equity, and cash flows for each of the three years in the period ended December 31, 2016. These consolidated financial statements are the responsibility of Middlefield Banc Corp.’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. Middlefield Banc Corp. is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Middlefield Banc Corp.’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Middlefield Banc Corp. and subsidiaries as of December 31, 2016 and 2015, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2016, in conformity with U.S. generally accepted accounting principles. /s/ S.R. Snodgrass P.C. Cranberry Township, Pennsylvania March 15, 2017 1 MIDDLEFIELD BANC CORP. CONSOLIDATED BALANCE SHEET (Dollar amounts in thousands, except shares) December 31, ASSETS Cash and due from banks $ 31,395 $ 22,421 Federal funds sold 1,100 1,329 Cash and cash equivalents 32,495 23,750 Investment securities available for sale, at fair value 114,376 146,520 Loans held for sale 634 1,107 Loans 609,140 533,710 Less allowance for loan and lease losses 6,598 6,385 Net loans 602,542 527,325 Premises and equipment, net 11,203 9,772 Goodwill 4,559 4,559 Core deposit intangibles 36 76 Bank-owned life insurance 13,540 13,141 Other real estate owned 934 1,412 Accrued interest and other assets 7,502 7,477 TOTAL ASSETS $ 787,821 $ 735,139 LIABILITIES Deposits: Noninterest-bearing demand $ 133,630 $ 116,498 Interest-bearing demand 59,560 57,219 Money market 74,940 78,856 Savings 172,370 180,653 Time 189,434 191,221 Total deposits 629,934 624,447 Short-term borrowings 68,359 35,825 Other borrowings 9,437 9,939 Accrued interest and other liabilities 3,131 2,624 TOTAL LIABILITIES 710,861 672,835 STOCKHOLDERS' EQUITY Common stock, no par value; 10,000,000 shares authorized, 2,640,418 and 2,263,403 shares issued; 2,263,403 and 2.242,025 shares outstanding 47,943 36,191 Retained earnings 41,334 37,236 Accumulated other comprehensive income 1,201 2,395 Treasury stock, at cost; 386,165 shares ) ) TOTAL STOCKHOLDERS' EQUITY 76,960 62,304 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 787,821 $ 735,139 See accompanying notes to the consolidated financial statements. 2 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF INCOME (Dollar amounts in thousands, except per share data) Year Ended December 31, INTEREST AND DIVIDEND INCOME Interest and fees on loans $ $ $ Interest-bearing deposits in other institutions 53 33 24 Federal funds sold 20 13 14 Investment securities: Taxable interest Tax-exempt interest Dividends on stock 98 87 Total interest and dividend income INTEREST EXPENSE Deposits Short-term borrowings Other borrowings 68 83 Trust preferred securities Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Investment securities gains, net Earnings on bank-owned life insurance Revenue from investment services Gains on sale of loans Other income Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing costs Ohio state franchise tax Federal deposit insurance expense Professional fees (Gain) loss on other real estate owned ) ) Advertising expenses Other real estate expenses Directors fees Core deposit intangible amortization 40 40 40 Appraiser fees 56 - ATM fees Other expense Total noninterest expense Income before income taxes Income taxes NET INCOME $ $ $ EARNINGS PER SHARE Basic $ 3.04 $ 3.41 $ 3.52 Diluted 3.03 3.39 3.50 DIVIDENDS DECLARED PER SHARE $ 1.08 $ 1.07 $ 1.04 See accompanying notes to the consolidated financial statements. 3 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Dollar amounts in thousands) Year Ended December 31, Net income $ 6,416 $ 6,865 $ 7,180 Other comprehensive (loss) income: Net unrealized holding (loss) gain on available- for-sale investment securities ) 91 7,498 Tax effect 511 ) ) Reclassification adjustment for investment securities gains included in net income ) ) ) Tax effect 103 110 84 Total other comprehensive (loss) income ) ) 4,785 Comprehensive income $ 5,222 $ 6,712 $ 11,965 See accompanying notes to the consolidated financial statements. 4 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Dollar amounts in thousands, except shares and dividend per share amount) Accumulated Other Total Common Stock Retained Comprehensive Treasury Stockholders' Shares Amount Earnings Income (Loss) Stock Equity Balance, December 31, 2013 2,221,834 $ 34,979 $ 27,465 $ ) $ ) $ 53,473 Net income 7,180 7,180 Other comprehensive income 4,785 4,785 Dividend reinvestment and purchase plan 19,791 590 590 Stock options exercised ) ) Stock-based compensation 400 10 10 Cash dividends ($1.04 per share) ) ) Balance, December 31, 2014 2,242,025 $ 35,529 $ 32,524 $ 2,548 $ ) $ 63,867 Net income 6,865 6,865 Other comprehensive loss ) ) Purchase of treasury stock (196,635 shares) ) ) Dividend reinvestment and purchase plan 20,393 651 651 Stock options exercised 400 (7 ) (7 ) Stock-based compensation 585 18 18 Cash dividends ($1.07 per share) ) ) Balance, December 31, 2015 2,263,403 $ 36,191 $ 37,236 $ 2,395 $ ) $ 62,304 Net income 6,416 6,416 Other comprehensive loss ) ) Common stock issuance, net of issuance cost ($697) 360,815 11,210 11,210 Dividend reinvestment and purchase plan 15,300 519 519 Stock options exercised (6 ) (6 ) Stock-based compensation 900 29 29 Cash dividends ($1.08 per share) ) ) Balance, December 31, 2016 2,640,418 $ 47,943 $ 41,334 $ 1,201 $ ) $ 76,960 See accompanying notes to the consolidated financial statements. 5 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CASH FLOWS (Dollar amounts in thousands) Year Ended December 31, OPERATING ACTIVITIES Net income $ 6,416 $ 6,865 $ 7,180 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 570 315 370 Investment securities gains, net ) ) ) Depreciation and amortization 1,066 1,013 1,049 Amortization of premium and discount on investment securities 119 669 737 Accretion of deferred loan fees, net ) ) ) Origination of loans held for sale ) ) ) Proceeds from sale of loans held for sale 20,628 17,549 6,022 Gains on sale of loans ) ) ) Earnings on bank-owned life insurance ) ) ) Deferred income taxes ) 558 ) Stock-based compensation expense 29 18 10 (Gain) loss on other real estate owned ) ) 183 Other real estate owned writedowns ) 102 123 (Increase) decrease in accrued interest receivable ) ) 40 Increase (decrease) in accrued interest payable - 80 ) Other, net 678 121 ) Net cash provided by operating activities 7,801 7,182 7,459 INVESTING ACTIVITIES Investment securities available for sale: Proceeds from repayments and maturities 23,201 13,497 13,474 Proceeds from sale of securities 9,063 15,686 8,383 Purchases ) ) ) Increase in loans, net ) ) ) Proceeds from the sale of other real estate owned 1,607 1,762 832 Purchase of restricted stock ) - - Purchase of bank-owned life insurance - ) - Proceeds from death benefit 575 - - Purchase of premises and equipment ) ) ) Net cash used for investing activities ) ) ) FINANCING ACTIVITIES Net increase (decrease) in deposits 5,487 38,335 17,276 Increase in short-term borrowings, net 32,534 21,017 3,999 Repayment of other borrowings ) ) ) Common stock issued 11,210 - - Stock options exercised (6 ) (7 ) ) Proceeds from dividend reinvestment and purchase plan 519 651 590 Purchase of treasury stock - ) - Cash dividends ) ) ) Net cash provided by (used for) financing activities 46,924 50,374 18,709 Increase (decrease) in cash and cash equivalents 8,745 ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR 23,750 25,639 26,193 CASH AND CASH EQUIVALENTS AT END OF YEAR $ 32,495 $ 23,750 $ 25,639 SUPPLEMENTAL INFORMATION Cash paid during the year for: Interest on deposits and borrowings $ 4,190 $ 3,740 $ 4,119 Income taxes 1,335 800 2,260 Non-cash investing transactions: Loans to facilatate the sal of oter real estate owned $ 63 $ - $ - Transfers from loans to other real estate owned $ 720 638 1,030 Death benefit proceeds not yet not yet received from insurance company $ - 575 - See accompanying notes to the consolidated financial statements. 6 MIDDLEFIELD BANC CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting and reporting policies applied in the presentation of the accompanying financial statements follows: Nature of Operations and Basis of Presentation Middlefield Banc Corp. (the “Company”) is an Ohio corporation organized to become the holding company of The Middlefield Banking Company (“MBC”). MBC is a state-chartered bank located in Ohio. On April 19, 2007, Middlefield Banc Corp. acquired Emerald Bank (“EB”), an Ohio-chartered commercial bank headquartered in Dublin, Ohio. EB merged into MBC on January 20, 2014. On October 23, 2009, the Company established an asset resolution subsidiary named EMORECO, Inc. The Company and its subsidiaries derive substantially all of their income from banking and bank-related services, which includes interest earnings on residential real estate, commercial mortgage, commercial and consumer financings as well as interest earnings on investment securities and deposit services to its customers through ten locations. The Company is supervised by the Board of Governors of the Federal Reserve System, while MBC is subject to regulation and supervision by the Federal Deposit Insurance Corporation and the Ohio Division of Financial Institutions. The consolidated financial statements of the Company include its wholly owned subsidiaries, MBC and EMORECO, Inc. Significant intercompany items have been eliminated in preparing the consolidated financial statements. The financial statements have been prepared in conformity with U.S. Generally Accepted Accounting Principles. In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period. Actual results could differ from those estimates. Investment Securities Investment securities are classified at the time of purchase, based on management’s intention and ability, as securities held to maturity or securities available for sale. Debt securities acquired with the intent and ability to hold to maturity are stated at cost adjusted for amortization of premium and accretion of discount, which are computed using a level yield method and recognized as adjustments of interest income. Certain other debt securities have been classified as available for sale to serve principally as a source of liquidity. Unrealized holding gains and losses for available-for-sale securities are reported as a separate component of stockholders’ equity, net of tax, until realized. Realized security gains and losses are computed using the specific identification method. Interest and dividends on investment securities are recognized as income when earned. Securities are evaluated on at least a quarterly basis and more frequently when economic or market conditions warrant such an evaluation to determine whether a decline in their value is other than temporary. For debt securities, management considers whether the present value of cash flows expected to be collected are less than the security’s amortized cost basis (the difference defined as the credit loss), the magnitude and duration of the decline, the reasons underlying the decline and the Bank’s intent to sell the security or whether it is more likely than not that the Bank would be required to sell the security before its anticipated recovery in market value, to determine whether the loss in value is other than temporary. Once a decline in value is determined to be other than temporary, if the Bank does not intend to sell the security, and it is more likely than not that it will not be required to sell the security, before recovery of the security’s amortized cost basis, the charge to earnings is limited to the amount of credit loss. Any remaining difference between fair value and amortized cost (the difference defined as the non-credit portion) is recognized in other comprehensive income, net of applicable taxes. Otherwise, the entire difference between fair value and amortized cost is charged to earnings. For equity securities where the fair value has been significantly below cost for one year, the Bank’s policy is to recognize an impairment loss unless sufficient evidence is available that the decline is not other than temporary and a recovery period can be predicted. Restricted Stock Common stock of the Federal Home Loan Bank (“FHLB”) represents ownership in an institution that is wholly owned by other financial institutions. This equity security is accounted for at cost and classified with other assets. The FHLB of Cincinnati has reported profits for 2016 and 2015, remains in compliance with regulatory capital and liquidity requirements, and continues to pay dividends on the stock and make redemptions at the par value. With consideration given to these factors, management concluded that the stock was not impaired at December 31, 2016 or 2015. 7 Mortgage Banking Activities Mortgage loans originated and intended for sale in the secondary market are carried at fair value. The Bank sells the loans on a servicing retained basis. Servicing rights are initially recorded at fair value with the income statement effect recorded in gains on sales of loans. The Bank measures servicing assets using the amortization method. Fair value is based on market prices for comparable mortgage servicing contracts, when available, or alternatively, is based on a valuation model that calculates the present value of estimated future net servicing income. Loan servicing rights are amortized in proportion to and over the period of estimated net future servicing revenue. The expected period of the estimated net servicing income is based in part on the expected prepayment of the underlying mortgages. The unamortized balance of mortgage servicing rights is included in accrued interest and other assets on the Consolidated Balance Sheet. Mortgage servicing rights were periodically evaluated for impairment, beginning in 2016. Impairment represents the excess of amortized cost over its estimated fair value. Impairment is determined by stratifying rights into tranches based on predominant risk characteristics, such as interest rate and original time to maturity. Any impairment is reported as a valuation allowance for an individual tranche. If the Company later determines that all or a portion of the impairment no longer exists for a particular grouping, a reduction of the allowance will be recorded as an increase to income. Servicing fee income is recorded for fees earned for servicing loans. The fees are based on a contractual percentage of outstanding principal and are recorded as income when earned. The amortization of mortgage servicing rights is netted against loan servicing fee income. Late fees and ancillary fees related to loan servicing are not material. The Company is exposed to interest rate risk on loans held for sale and rate-lock loan commitments (“IRLCs”). As market interest rates increase or decrease, the fair value of loans held for sale and rate-lock commitments will decrease or increase. The Company enters into derivative transactions principally to protect against the risk of adverse interest movements affecting the value of the Company’s committed loan sales pipeline. In order to mitigate the risk that a change in interest rates will result in a decrease in value of the Company’s IRLCs in the committed mortgage pipeline or its loans held for sale, the Company enters into mandatory forward loan sales contracts with secondary market participants. Mandatory forward sales contracts and committed loans intended to be held for sale are considered free-standing derivative instruments and changes in fair value are recorded in current period earnings. For committed loans, fair value is measured using current market rates for the associated mortgage loans. For mandatory forward sales contracts, fair value is measured using secondary market pricing. Loans Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff generally are reported at their outstanding unpaid principal balances net of the allowance for loan and lease losses. Interest income is recognized as income when earned on the accrual method. The accrual of interest is discontinued on a loan when management believes, after considering economic and business conditions, the borrower’s financial condition is such that collection of interest is doubtful. Interest received on nonaccrual loans is recorded as income or applied against principal according to management’s judgment as to the collectability of such principal. Loan origination fees and certain direct loan origination costs are being deferred and the net amount amortized as an adjustment of the related loan’s yield. Management is amortizing these amounts over the contractual life of the related loans. Allowance for Loan and Lease Losses The allowance for loan and lease losses represents the amount which management estimates is adequate to provide for probable loan losses inherent in the loan portfolio. The allowance method is used in providing for loan losses. Accordingly, all loan losses are charged to the allowance, and all recoveries are credited to it. The allowance for loan and lease losses is established through a provision for loan losses which is charged to operations. The provision is based on management’s periodic evaluation of the adequacy of the allowance for loan and lease losses, which encompasses the overall risk characteristics of the various portfolio segments, past experience with losses, the impact of economic conditions on borrowers, and other relevant factors. The estimates used in determining the adequacy of the allowance for loan and lease losses, including the amounts and timing of future cash flows expected on impaired loans, are particularly susceptible to significant change in the near term. A loan is considered impaired when it is probable the borrower will not repay the loan according to the original contractual terms of the loan agreement. Management has determined that first mortgage loans on one-to-four family properties and all consumer loans represent large groups of smaller-balance homogeneous loans that are to be collectively evaluated. Loans that experience insignificant payment delays, which are defined as 90 days or less, generally are not classified as impaired. A loan is not impaired during a period of delay in payment if the Company expects to collect all amounts due, including interest accrued, at the contractual interest rate for the period of delay. All loans identified as impaired are evaluated independently by management. The Company estimates credit losses on impaired loans based on the present value of expected cash flows or the fair value of the underlying collateral if the loan repayment is expected to come from the sale or operation of such collateral. Impaired loans, or portions thereof, are charged off when it is determined a realized loss has occurred. Until such time, an allowance for loan and lease losses is maintained for estimated losses. Cash receipts on impaired loans are applied first to accrued interest receivable unless otherwise required by the loan terms, except when an impaired loan is also a nonaccrual loan, in which case the portion of the payment related to interest is recognized as income. 8 Mortgage loans secured by one-to-four family properties and all consumer loans are large groups of smaller-balance homogeneous loans and are measured for impairment collectively. Management determines the significance of payment delays on a case-by-case basis, taking into consideration all circumstances concerning the loan, the creditworthiness and payment history of the borrower, the length of the payment delay, and the amount of shortfall in relation to the principal and interest owed. Premises and Equipment Land is carried at cost. Premises and equipment are stated at cost net of accumulated depreciation. Depreciation is computed on the straight-line method over the estimated useful lives of the assets, which range from 3 to 20 years for furniture, fixtures, and equipment and 3 to 40 years for buildings and leasehold improvements. Expenditures for maintenance and repairs are charged against income as incurred. Costs of major additions and improvements are capitalized. Goodwill The Company accounts for goodwill using a three-step process for testing the impairment of goodwill on at least an annual basis. This approach could cause more volatility in the Company’s reported net income because impairment losses, if any, could occur irregularly and in varying amounts. No impairment of goodwill was recognized in any of the periods presented. Intangible Assets Intangible assets include core deposit intangibles, which are a measure of the value of consumer demand and savings deposits acquired in business combinations accounted for as purchases. The core deposit intangibles are being amortized to expense over a 10 year life on a straight-line basis. The recoverability of the carrying value of intangible assets is evaluated on an ongoing basis, and permanent declines in value, if any, are charged to expense. Bank-Owned Life Insurance (“BOLI”) The Company owns insurance on the lives of a certain group of key employees. The policies were purchased to help offset the increase in the costs of various fringe benefit plans including healthcare. The cash surrender value of these policies is included as an asset on the Consolidated Balance Sheet and any increases in the cash surrender value are recorded as noninterest income on the Consolidated Statement of Income. In the event of the death of an insured individual under these policies, the Company would receive a death benefit, which would be recorded as noninterest income. Other Real Estate Owned Real estate properties acquired through foreclosure are initially recorded at fair value at the date of foreclosure, establishing a new cost basis. After foreclosure, management periodically performs valuations and the real estate is carried at the lower of cost or fair value less estimated cost to sell. Revenue and expenses from operations of the properties, gains or losses on sales and additions to the valuation allowance are included in operating results. Income Taxes The Company and its subsidiaries file a consolidated federal income tax return. Deferred tax assets and liabilities are reflected at currently enacted income tax rates applicable to the period in which the deferred tax assets or liabilities are expected to be realized or settled. As changes in tax laws or rates are enacted, deferred tax assets and liabilities are adjusted through the provision for income taxes. Earnings Per Share The Company provides dual presentation of basic and diluted earnings per share. Basic earnings per share are calculated utilizing net income as reported in the numerator and average shares outstanding in the denominator. The computation of diluted earnings per share differs in that the dilutive effects of any stock options, warrants, and convertible securities are adjusted in the denominator. Stock-Based Compensation The Company accounts for stock compensation based on the grant date fair value of all share-based payment awards that are expected to vest, including employee share options to be recognized as employee compensation expense over the requisite service period. For each of the years ended December31, 2016, 2015, and 2014, the Company recorded no compensation cost related to vested stock options. As of December 31, 2016, there was no unrecognized compensation cost related to unvested stock options. 9 At year ended December 31, 2016, 900 shares of restricted stock were awarded and immediately vested. At year ended December 31, 2015, 585 shares of restricted stock were awarded and immediately vested. There were no shares of restricted stock issued in 2014. For the years ended December 31, 2016 and 2015, 500 and 2,175 options were exercised resulting in net proceeds to the participant of $6,000 and $7,000, respectively. Cash Flow Information The Company has defined cash and cash equivalents as those amounts included in the Consolidated Balance Sheet captions as “Cash and due from banks” and “Federal funds sold” with original maturities of less than 90 days. Advertising Costs Advertising costs are expensed as incurred. Reclassification of Comparative Amounts Certain comparative amounts for prior years have been reclassified to conform to current-year presentations. Such reclassifications did not affect net income or retained earnings. Recent Accounting Pronouncements: In May2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (a new revenue recognition standard). The Update’s core principle is that a company will recognize revenue to depict the transfer of goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. In addition, this Update specifies the accounting for certain costs to obtain or fulfill a contract with a customer and expands disclosure requirements for revenue recognition. This Update is effective for annual reporting periods beginning after December15, 2016, including interim periods within that reporting period. The Company is currently evaluating the impact the adoption of the standard will have on the Company’s financial position or results of operations. In August 2015, the FASB issued ASU 2015-14, Revenue from Contract with Customers (
